DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections / interpretation
Claims 1-7 are directed to printed circuit board. However, they are written as product by process claims.
The rejection is issued / prior art applied to the resultant structure.
A process limitation defines the claimed invention over the prior art to the degree that it defines the product itself. A process limitation cannot serve to patentably distinguish the product over the prior art, in the case that the product is same as, or obvious over the prior art. See Product-by-Process in MPEP § 2113 and 2173.05(p) and In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985).
The above explanation is not repeated with each of the claim rejections, individually.

Claim Objections
Claims 1-7, and 8-9 are objected to because of the following informalities: 
Regarding claim 1, the claim recites “a first region of a circuitized core layer,” and  another region of the circuitized core layer.” However, the regions are not properly defined, for example, the structure of regions with respect to the board / substrate, and terraces / circuits on the board / substrate. 
Similarly, claim 8 recites “plurality of regions,” “a first region,” and “another region.” However, the regions are not properly defined, for example, the structure of regions with respect to the board / substrate, and terraces / circuits on the board / substrate. 
Claims 2-7 and 9 depend upon claim 1 and 8 respectively and inherit the same deficiency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-4, 6 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN105792547A, submitted by the applicant), in view of Inada (US 5,935,452).
9.	Regarding claim 1, Zhang discloses a multiple-layer printed circuit board formed according to a process comprising: selectively applying a dielectric resin (3) to a first region of a circuitized core layer (region between the traces 5, partly filled with resin) without applying the dielectric resin to another region of the circuitized core layer (region above the partly filled resin), wherein the first region is a high resin demand region (resin filled to avoid void or the lack of resin, as resin required in the gap between the traces will be higher, see summary of the invention, and the description in the specification, additionally, see explanation with respect to Inada); partially curing the dielectric resin within the first region (not explicitly disclosed, but obvious as resin will be partly cured in the beginning, but fully cured in the final product. Additionally, this is a process limitation in a product claim); forming a layup that includes a layer of pre-impregnated (prepreg) material (2) adjacent to the partially cured dielectric resin within the first region of the circuitized core layer (obvious as the prepreg after lamination, will fill the gap above the gap filled by resin); and performing a lamination cycle to form a multiple-layer printed circuit board (see figure, a process limitation in the product claim).
Additionally, Inada, figure 1A-1F, discloses providing resin (3) between the traces (1a), figure 1c, before the lamination of layer (2b, figure 1F, column 8, line 59 to column 9, line 15), the area between the trace is high demand area, as it requires additional resin than that where there are the traces, and 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Zhang with the dielectric resin applied selectively at the required locations, wherein the first region is a high resin demand region, as taught by Inada, in order to avoid deficiency of resin filler.

Regarding claim 2, the modified board of Zhang discloses the structure as applied to claim 1 above. “Wherein selectively applying the dielectric resin includes utilizing an inkjet printer to dispense the dielectric resin within the region” is a process limitation in a product claim (see explanation above, process limitation). 
Therefore, the modified board of Zhang meets the limitations.

Regarding claim 3, the modified board of Zhang further discloses wherein the partially cured dielectric resin is substantially similar to a partially cured resin within the layer of pre-impregnated material (obvious to use similar resin in order to have better bonding, Also, Inada discloses epoxy resin, column 9, line 17-35). 

Regarding claim 4, the modified board of Zhang further discloses the process further comprising: selectively applying the dielectric resin to a second region of the circuitized core layer, the second region having an increased demand for the dielectric resin; and partially curing in the second region the dielectric resin prior to performing the lamination cycle (see figure, as applied to claim 1 above). 
Additionally, selectively applying the dielectric resin to a second region is merely duplicating the process, and resultant product. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and St Regis Paper co., Bemis Co., 193 (USPQ 8 (CA7 1977). 

Regarding claim 6, the modified board of Zhang further discloses wherein the dielectric resin is applied between adjacent copper traces of the circuitized core layer (obvious as applied to claim 1 above, see figures Zhang, and Inada). 

Regarding claim 7, the modified board of Zhang further discloses wherein a distance between the adjacent copper traces satisfies a threshold distance associated with increased resin demand (obvious as the board of Zhang is a working structure without any problem). 

10.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Zhang,  as applied to claim 1 above, and further in view of Hoshomi (US 5,806,177), Leach (US 2017/0218171), and Paul (2010/0307803).
11.	Regarding claim 8, Zhang discloses a multiple-layer printed circuit board comprising: a dielectric layer (2) formed from a pre-impregnated (prepreg) material that includes a partially cured dielectric resin encapsulating a woven glass cloth (obvious as Zhang disclose a prepreg layer); and a circuitized core layer (3-5) having a surface that is adjacent to the dielectric layer (see figure), the surface of the circuitized core layer having a plurality of regions (gap between the traces), wherein a first region of the circuitized core layer includes dielectric material with glass spheres encapsulated within a cured dielectric resin (resin 3, see explanation below for the glass sphere), and another region of the circuitized core layer includes dielectric material without the glass spheres (the region above the cured dielectric resin in the gap between the traces), wherein the first region is a high resin demand region (resin filled to avoid void or the lack of resin, as resin required in the gap between the traces will be higher, see summary of the invention, and the description in the specification, additionally, see explanation with respect to Inada, Hoshomi, leach, and Paul).
Inada, as applied above, discloses the resin filling material may contain one or more inorganic filler, such as silica, alumina (column 9, line 17-40).
Hoshomi discloses a printed circuit board with a resin having glass powder to better control viscosity and adhesiveness, as well as, coefficient of expansion (Column 9, line 26-44).
Leach discloses a circuit board with a thermosetting polymer formulation, and further discloses that the thermosetting polymer formulation can include particulate filler, including glass sphere, to have the dielectric constant, dissipation factor, coefficient of thermal expansion, copper peel strength, and other properties of the formulation or circuit material to be fine-tuned (paragraph 0057).
Paul discloses a circuit board with a dielectric material having fillers, including glass sphere to help in adjusting the properties of the dielectric composition, including flow upon lamination, flame resistance, CTE, thermal conductivity, Dk, Df, modulus and elongation (paragraph 0032). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Zhang with the dielectric material including glass spheres encapsulated within a cured dielectric resin, as taught by Inada, Hoshomi, Leach, and Paul in order to have desired viscosity, adhesiveness, and strength.

Regarding claim 9, the modified board of Zhang further discloses wherein the first region of dielectric material has a first dielectric constant that is substantially similar to a second dielectric constant associated with the dielectric layer that is adjacent to the surface of the circuitized core layer (obvious as applied to claim 3 above).

12.           Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Zhang as applied to claim 1 above, and further in view of Powell (US 2005/0150686).
13.         Regarding claim 5, the modified board of Zhang does not disclose wherein the dielectric resin is selectively applied to a surface of the circuitized core layer adjacent to a location of a plated through hole (PTH) to be formed after the lamination. 
Powell, figure 1-12, discloses a multiple-layer printed circuit board formed according to a process comprising: selectively applying a dielectric resin (paragraph 0161-0164), partially curing the dielectric resin within the first region (process limitation, as explained above); forming a layup that includes a layer of pre-impregnated (prepreg) material adjacent to the partially cured dielectric resin within the first region of the circuitized core layer (see figure, also is a process limitation); and performing a lamination cycle to form a multiple-layer printed circuit board (figure 11). Powell further discloses board with plurality of layers, including the via hole. Though, it is not described in the specification, element 39, in figure 12, appears to be filled with resin.
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Zhang with the dielectric resin is selectively applied to a surface of the circuitized core layer adjacent to a location of a plated through hole (PTH) to be formed after the lamination, as disclosed by Powell, in order to avoid lack of the resin around the pad near via holes, where the demand of resin is high.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 8 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,405,421, hereafter Pat’421). Although the claims at issue are not identical, they are not patentably distinct from each other, explained as below:
16.	Regarding claim 8, the claims of Pat’421, disclose a multiple-layer printed circuit board comprising: a dielectric layer formed from a pre-impregnated (prepreg) material that includes a partially cured dielectric resin encapsulating a woven glass cloth (line 1-4, claim 1); and a circuitized core layer having a surface that is adjacent to the dielectric layer (line 5-6), the surface of the circuitized core layer having a plurality of regions (line 6-9), wherein a first region of the circuitized core layer includes dielectric material with glass spheres encapsulated within a cured dielectric resin (line 8-9), and another region of the circuitized core layer includes dielectric material without the glass sphere (line 9-10), wherein the first region is a high resin demand region (line 5-10). 

Regarding claim 9, the claims of Pat’421 further discloses wherein the first region of dielectric material has a first dielectric constant that is substantially similar to a second dielectric constant associated with the dielectric layer that is adjacent to the surface of the circuitized core layer (claim 2 of Pat’421).

Response to Arguments
17.                 Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.
The applicant, starting on page 4 of the response, filed on February 15, 2022, argues that Claim 1 as amended recites in part "... forming a layup that includes a layer of pre- impregnated (prepreg) material within the first region of the circuitized core layer adjacent to the partially cured dielectric resin within the first region of the circuitized core layer ...." The Applicant submits that neither Powell, Inada, nor Zhang teach or suggest where the prepreg material is adjacent to the partially cured dielectric within the first region. Specifically, none of the references illustrate both the partially cured dielectric resin and the prepreg material within the same region. The Applicant has illustrated the regions as for example region 312 in FIG. 5A.
This in not found to be persuasive.
As applied to claim 1 above, the prior art to Zang, discloses a first region (region where resin 3 is filled) with a resin, and another region (region above the first region), filled with prepreg (prepreg from layer 2). The prior art to Inada was relied upon to have a teaching of providing resin between the traces to avoid starvation / void during lamination. 
Similar explanation is applicable to claims 8 and 9.
Therefore, Zang meet the limitation.
Regarding missing the name of the prior art to Inada in the title of rejection, inadvertently the name was missed, but the patent number was there. Also, the prior art to Powell was left there from the previous action.
Conclusion
18.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeshi (JP 09135080 A), figure 1, discloses a circuitized core layer with region of high resin demand (gap between the circuit) filled with a resin (see abstract). 
19.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
20.              Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847   

IBP / April 30, 2022